DETAILED ACTION
This Office Action is in response to the application filed on July 11, 2022. Claims 1-3, 6-15, and 18-24 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to original claims 1, 6, 13, and 19 have been fully considered. 
Response to Argument
Applicant's arguments and amendments received July 11, 2022 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited priori art fails to disclose omitting a first flag indicating whether to use the predetermined coding mode in response to a variable indicating a prediction mode of the spatial neighboring video block is not equal to MODE_INTRA, the width of the spatial neighboring video block is greater than 64, or the height of the spatial neighboring video block is greater than 64. This language corresponds to the newly amended language of claims 1, 13, and 19. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the art on record in view of a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-15, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over P.C.T. Patent Publication No. WO 2020/228578 A1 (“Chiang”) in view of U.S. Patent Publication No. 2016/0100171 (“Karczewicz”) and further in view of Sun, Y., et al., “CE8:Proposed WD for palette mode and intra mode combination (Test8.2.2)”, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 13th Meeting: Marrakech, MA, 9-18 Jan. 2019, Doc: JVET-M0051WD (Jan. 9, 2019) (“JVET-M0051WD”).
With respect to claim 13, Chiang discloses the invention substantially as claimed, including 
An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor (see Abstract, ¶¶109, 115, describing an apparatus for video coding that may be embodied by circuits integrated into a video compression chip or program code, i.e., instructions, integrated into video compression software to perform video processing and which may be executed a processor or CPU at an encoder or decoder side – Examiner takes Official Notice that one of ordinary skill in the art would have understood CPUs to include non-transitory memory for storing said software/instructions), cause the processor to:
construct, for a first conversion between a first video block of a video and a bitstream of the video, a mode candidate list for the first video block based on prediction modes of at least one spatial neighboring video block (see Abstract, Fig. 4, item 430, ¶¶24-26, 42, 108-109, describing encoding/decoding, i.e., for a conversion between a first video block of a video and a bitstream of the video, which includes the generation/construction of an MPM list, i.e., mode candidate list, for the current/first video block based on the prediction modes of spatially neighboring video blocks),
derive a first prediction mode for the first video block based on the mode candidate list (see Fig. 4, item 440, ¶¶109-110, describing deriving an intra mode for the current block using the MPM candidate list, i.e., a first prediction mode for the first video block based on the mode candidate list); and
perform the first conversion at least based on the first prediction mode (see Fig. 4, item 450, ¶¶109-110, describing decoding/encoding, i.e., performing the first conversion, based on the derived intra mode, i.e., based on the first prediction mode),
wherein when the spatial neighboring video block is coded with a predetermined coding mode, the predetermined coding mode is converted to a first default intra mode to derive the mode candidate list (see ¶¶42-44, describing that when a spatial neighboring video block satisfies a condition, e.g., being coded with a non-intra mode (i.e., a predetermined coding mode), a predefined intra mode is assigned to the neighboring block to derive the MPM, i.e., the predetermined coding mode is converted to a first default intra mode to derive the mode candidate list), and
wherein in the predetermined coding mode, … (see ¶¶42-44, describing that the non-intra/predetermined coding mode may be a palette mode).
Chiang does not explicitly disclose the details of palette mode, i.e., it does not explicitly disclose wherein in the predetermined coding mode, reconstructed samples of the spatial neighboring video block are represented by a set of representative color values, and the set of representative color values comprises at least one of 1) palette predictors, 2) escaped samples, or 3) palette information included in the bitstream.
However, in the same field of endeavor, Karczewicz discloses what one of ordinary skill in the art at the time of filing would have understood palette mode to include, i.e.,: 
wherein in the predetermined coding mode, reconstructed samples of the spatial neighboring video block are represented by a set of representative color values, and the set of representative color values comprises at least one of 1) palette predictors, 2) escaped samples, or 3) palette information included in the bitstream (see ¶¶23-24, 86-88, 99, 162-163, 168, 191, describing that in palette mode, the encoder transmits to the decoder a set of color values which may include indices that map to a particular color entry in the palette, escaped samples, and/or palette predictors and that previously decodes/reconstructed predictive spatial neighboring video blocks may be represented in the bitstream by these color values).
At the time of filing, one of ordinary skill would have been familiar with palette mode, how it is used for prediction, and what information may be included in a bitstream for palette mode prediction (see citations above). Such a person would have thus understood that, as evidenced by Karczewicz, including these elements (representing reconstructed samples of the spatial neighboring block by a set of color values comprising at least one of palette predictors, escaped samples, or palette information included in the bitstream), in the palette mode of Chiang would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include representing reconstructed samples of the spatial neighboring block by a set of color values comprising at least one of palette predictors, escaped samples, or palette information included in the bitstream in the palette mode of Chiang as taught by Karczewicz.
Chiang/Karczewicz does not explicitly disclose the use of a palette flag and that this flag is omitted in the bitstream in response to a variable indicating a prediction mode of the spatial neighboring block is not intra mode or its width or height are greater than 64, i.e., it does not explicitly disclose wherein a first flag indicating whether to use the predetermined coding mode for the spatial neighboring block is omitted in the bitstream in response to a variable indicating a prediction mode of the spatial neighboring video block being not equal to a MODE_INTRA, a width of the spatial neighboring video block being greater than 64, or a height of the spatial neighboring video block being greater than 64 .
However, in the same field of endeavor, JVET-M0051WD discloses the use of a palette flag, which may be omitted in the bitstream when the mode is not MODE_INTRA or the width or height of the block is greater than 64, i.e.,: 
wherein a first flag indicating whether to use the predetermined coding mode for the spatial neighboring block is omitted in the bitstream in response to a variable indicating a prediction mode of the spatial neighboring video block being not equal to a MODE_INTRA, a width of the spatial neighboring video block being greater than 64, or a height of the spatial neighboring video block being greater than 64 (see Section 1.1.1.1, describing that cu_palette_flag, i.e., a first flag indicating whether to use palette mode to the block is inferred to be 0, i.e., is omitted in the bitstream, in response to CuPredMode[x0][y0] not being equal to a MODE_INTRA, a width of the block being greater than 64, or a height of the block being greater than 64.).
At the time of filing, one of ordinary skill would have been familiar with palette mode, and how the use of palette mode for a block may be indicated in the bitstream or inferred (see citations above). Such a person would have thus understood that, as evidenced by JVET-M0051WD, one known way to indicate the use of palette mode for a block would be to include it in the bitstream, but omit it where the prediction mode is not equal to MODE_INTRA or the width or height of the block is greater than 64. Accordingly, doing so in the palette mode coding system of Chiang in view of Karczewicz would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a palette mode flag in the bitstream, which is omitted where the prediction mode is not equal to MODE_INTRA or the width or height of the block is greater than 64 in the palette mode of Chiang in view of Karczewicz as taught by JVET-M0051WD.
With respect to claim 14, Chiang discloses the invention substantially as claimed. As described above Chiang in view of Karczewicz and JVET-M0051WD discloses all the elements of independent claim 13. Chiang/Karczewicz/JVET-M0051WD additionally discloses: 
wherein the first default intra mode is a planar mode (see citations and arguments with respect to claim 13 above, including Chiang ¶43, describing that the default intra mode may be the planar mode). 
The reasons for combining the cited prior art with respect to claim 13 also apply to claim 14.
With respect to claim 15, Chiang discloses the invention substantially as claimed. As described above Chiang in view of Karczewicz and JVET-M0051WD discloses all the elements of independent claim 13. Chiang/Karczewicz/JVET-M0051WD additionally discloses: 
wherein the predetermined coding mode is not an intra coding mode (see citations and arguments with respect to claim 13 above, including Chiang ¶44, describing that the predetermined coding mode may be a non-Intra mode such as palette mode). 
The reasons for combining the cited prior art with respect to claim 13 also apply to claim 15.
With respect to claim 18, Chiang discloses the invention substantially as claimed. As described above Chiang in view of Karczewicz and JVET-M0051WD discloses all the elements of dependent claim 14. Chiang/Karczewicz/JVET-M0051WD additionally discloses: 
wherein the instructions upon execution by the processor, cause the processor further to:
determine, for a second conversion between a corresponding chroma block of the spatial neighboring video block and the bitstream of the video, that a derived mode is applied on the chroma block, wherein the derived mode indicates that the prediction mode of a chroma block is the same as the prediction mode of a corresponding luma block,
obtain prediction samples of the chroma block based on a second rule, and
perform the second conversion based on the prediction samples of the chroma block,
wherein the second rule specifies that when the prediction mode of the spatial neighboring video block is the predetermined prediction mode, the spatial neighboring video block is treated as having a second default mode and the prediction samples of the chroma block is obtained using the second default mode (see citations and arguments with respect to claim 13 above and Chiang ¶¶83-84, 87, describing that this encoding/decoding conversion may be done for both chroma and luma blocks such that their derivation is unified and that when a chroma block’s neighbor is coded with palette mode a default mode, e.g., planar, may be used to generate the MPM list in the same way that it is done for luma).
The reasons for combining the cited prior art with respect to claim 13 also apply to claim 18.
With respect to claim 21, Chiang discloses the invention substantially as claimed. As described above Chiang in view of Karczewicz and JVET-M0051WD discloses all the elements of dependent claim 18. Chiang/Karczewicz/JVET-M0051WD additionally discloses: 
wherein the second default mode is a DC mode (see citations and arguments with respect to claims 13 and 18 above and Chiang ¶¶43, 68, 70-72, 93-94, describing that DC mode may be applied as a default mode). 
The reasons for combining the cited prior art with respect to claim 13 also apply to claim 21.
With respect to claim 22, Chiang discloses the invention substantially as claimed. As described above Chiang in view of Karczewicz and JVET-M0051WD discloses all the elements of dependent claim 18. Chiang/Karczewicz/JVET-M0051WD additionally discloses: 
wherein determining that the derived mode is applied on the chroma block is further based on a value of a second syntax element, and wherein the second syntax element relates to a mapping relation between a chroma component intra mode and a luma component intra mode (see citations and arguments with respect to claims 13 and 18 above and Chiang ¶¶28, 52, 84, describing that the chroma may be coded in direct mode or that luma and chroma are coded with different splitting trees separately and thus the MPM lists and the same default settings for luma and chroma may be applied to both, i.e., a mapping relation between a chroma component intra mode and a luma component intra mode, and that such rules may depend on a flag, i.e., syntax element). 
The reasons for combining the cited prior art with respect to claim 13 also apply to claim 9.
With respect to claim 23, claim 23 recites the elements of claim 14 in computer-readable storage medium form rather than apparatus form. Chiang discloses that its system may be embodied by a non-transitory computer-readable storage medium storing instructions executed by a processor (see citations and arguments with respect to preamble of claim 13 above). Accordingly, the disclosure recited with respect to claim 14 also applies to claim 23.
With respect to claim 24, claim 24 recites the elements of claim 15 in computer-readable storage medium form rather than apparatus form. Chiang discloses that its system may be embodied by a non-transitory computer-readable storage medium storing instructions executed by a processor (see citations and arguments with respect to preamble of claim 13 above). Accordingly, the disclosure recited with respect to claim 15 also applies to claim 24.
With respect to claim 1, claim 1 recites the elements of claim 13 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 13 also applies to claim 1.
With respect to claim 2, claim 2 recites the elements of claim 14 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 14 also applies to claim 2.
With respect to claim 3, claim 3 recites the elements of claim 15 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 15 also applies to claim 3.
With respect to claim 6, Chiang discloses the invention substantially as claimed. As described above Chiang in view of Karczewicz and JVET-M0051WD discloses all the elements of dependent claim 4. Chiang/Karczewicz/JVET-M0051WD additionally discloses: 
wherein the first indication is included in the bitstream when a second indication indicating that the predetermined coding mode is enabled is included in the bitstream (see citations and arguments with respect to claims 13 and 4 above and Chiang ¶¶52, 73, describing that the intra prediction mode for the neighboring block may be skipped when a non-intra, e.g., palette mode, is used for the neighboring block, i.e., only when it is enabled and not skipped will the mode of the current block based on an MPM which includes the neighboring mode be included, and that this condition (e.g., the enablement vs skipping condition) information may be signaled using a flag). 
The reasons for combining the cited prior art with respect to claim 13 also apply to claim 6.
With respect to claim 7, claim 7 recites the elements of claim 18 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 18 also applies to claim 7.
With respect to claim 8, claim 8 recites the elements of claim 21 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 21 also applies to claim 8.
With respect to claim 9, claim 9 recites the elements of claim 22 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 22 also applies to claim 9.
With respect to claim 10, Chiang discloses the invention substantially as claimed. As described above Chiang in view of Karczewicz and JVET-M0051WD discloses all the elements of independent claim 1. Chiang/Karczewicz/JVET-M0051WD additionally discloses: 
wherein the at least one spatial neighboring video block is the above or left neighboring blocks of the first video block (see Chiang ¶¶25, 54, 95, describing that the spatial neighboring video blocks may be left or above blocks). 
The reasons for combining the cited prior art with respect to claim 13 also apply to claim 10.
With respect to claim 11, Chiang discloses the invention substantially as claimed. As described above Chiang in view of Karczewicz and JVET-M0051WD discloses all the elements of independent claim 1. Chiang/Karczewicz/JVET-M0051WD additionally discloses: 
wherein the first conversion includes encoding the first video block into the bitstream (see citations and arguments with respect to claim 13 above, describing that the conversion may be encoding). 
The reasons for combining the cited prior art with respect to claim 13 also apply to claim 11.
With respect to claim 12, Chiang discloses the invention substantially as claimed. As described above Chiang in view of Karczewicz and JVET-M0051WD discloses all the elements of independent claim 1. Chiang/Karczewicz/JVET-M0051WD additionally discloses: 
wherein the first conversion includes decoding the first video block from the bitstream (see citations and arguments with respect to claim 13 above, describing that the conversion may be decoding). 
The reasons for combining the cited prior art with respect to claim 13 also apply to claim 12.
With respect to claim 19, claim 19 recites the elements of claim 13 in computer-readable storage medium form rather than apparatus form. Chiang discloses that its system may be embodied by a non-transitory computer-readable storage medium storing instructions executed by a processor (see citations and arguments with respect to preamble of claim 13 above). Accordingly, the disclosure recited with respect to claim 13 also applies to claim 19.
With respect to claim 20, claim 20 recites the elements of claim 13 in computer-readable storage medium form rather than apparatus form. Karczewicz discloses that it was known for a coding system to include a non-transitory computer-readable storage medium storing a bitstream (see Fig. 1, item 19, ¶53). Karczewicz discloses that this was a known alternative to direct transmission to a link. 
At the time of filing, one of ordinary skill would have been familiar with transmission of data from an encoder to a decoder and have understood that, as evidenced by Karczewicz, including a computer-readable storage medium for storing an encoded bitstream such that it may be accessed by the decoder, in the encoder/decoder transmission chain of Chiang would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.  Accordingly, the disclosure recited with respect to claim 13 also applies to claim 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481